305 N.Y. 758 (1953)
Western New York Water Company, Appellant,
v.
Erie County Water Authority et al., Respondents.
Court of Appeals of the State of New York.
Argued April 14, 1953.
Decided May 22, 1953
Frank G. Raichle, Reid S. Moule, Julius L. Sackman and Arnold Weiss for appellant.
Laurence J. Olmsted and Melvin L. Long for Erie County Water Authority and others, respondents.
Wortley B. Paul and Elmer R. Weil for County of Erie and others, respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment affirmed, with costs; no opinion.